*29OPINION OF THE COURT
Per Curiam.
Vincent M. Brennan has submitted an affidavit dated July 6, 1992, and a supplemental affidavit dated August 3, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Brennan acknowledges that he has been charged with conversion, commingling, fraud, deceit and misrepresentation, failure to account for funds with which he was entrusted, and engaging in an impermissible conflict of interest. He concedes that he would be unable to successfully defend himself on the merits against these charges.
Mr. Brennan indicates that his resignation is freely and voluntarily tendered; that he is not being subject to coercion or duress; and that he is fully aware of the implications of submitting his resignation.
Mr. Brennan further states that he consents to the entry of an order by the court, pursuant to Judiciary Law § 90 (6-a) directing that he make restitution to Richard C. Tarallo, as executor of the Tarallo Estates, and to the Lawyers’ Fund for Client Protection. Mr. Brennan further acknowledged that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waived the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel to the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Vincent M. Brennan as a member of the Bar is accepted and directed to be filed. Accordingly, Vincent M. Brennan is disbarred and his name is stricken from the roll of attorneys and counselors-at-law effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the resignation of Vincent M. Brennan is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent M. Brennan is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Vincent M. Brennan shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*30Ordered that pursuant to Judiciary Law § 90, effective immediately, Vincent M. Brennan is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that pursuant to Judiciary Law §90 (6-a) (a) and (b), Vincent M. Brennan is directed to make restitution in the amounts set forth to the following persons whose money or property was willfully misappropriated or misapplied, less the amount of any awards to those persons by the Lawyers’ Fund for Client Protection arising out of said misappropriation or misapplication:
(1) $15,000 to Richard C. Tarallo, as executor of the Tarallo Estates;
(2) $475.50 to the Lawyers’ Fund for Client Protection; and it is further,
Ordered that pursuant to Judiciary Law § 90 (6-a) (d), this order may be entered as a civil judgment and such judgment shall be enforceable as a money judgment in any court of competent jurisdiction by any person to whom payments are due hereunder in the amount set forth herein less any amount reimbursed by the Lawyers’ Fund for Client Protection, or by the Lawyers’ Fund for Client Protection where it has been subrogated to the rights of such person.